Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what is the preamble of the claim.  There should be “:” after to define the preamble of the claim.   


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2011/0049507).
As for claim 1, Choi discloses in Figs. 1-6 and the related text a thin-film transistor (TFT) array substrate, comprising a substrate layer 111, wherein a first TFT 20 is disposed on the substrate layer 111 in a first (left) area of the TFT array substrate 111, and a second TFT 10 is disposed on the substrate layer 110/111/120 in a second (right) area of the TFT array substrate 111; and 
wherein the first TFT 20 is a top-gate TFT (fig. 3), the second TFT 10 is a bottom-gate TFT (fig. 3), and a material used for a source/drain layer 127/128 of the first TFT 20 is same as a material used for a gate layer 121 of the second TFT 10 [0055].

As for claim 2, Choi discloses the TFT array substrate according to claim 1, wherein the source/drain layer 127/128 of the first TFT 20 and the gate layer 121 of the second TFT 10 are formed in a same process [0055].
The limitation of “same process” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.  

As for claim 4, Choi discloses the TFT array substrate according to claim 1, wherein the second (right) area is a display area (FIGs. 1-3), and the second TFT 10 is an oxide semiconductor type TFT [0043].  

As for claim 5, Choi discloses the TFT array substrate according to claim 4, wherein a material used for an oxide semiconductor layer 141 as an active layer of the second TFT 10 comprises one of oxide semiconductor materials of In-Ga-Zn-O, In-Ga-O, Ga-Zn-O, In-Hf-Zn-O, In-Sn-Zn-O, In-Sn-O, In-Zn-O, Zn- Sn-O, and In-Al-Zn-O [0059].

As for claim 10, Choi discloses display device, comprising the TFT array substrate according to claim 1 (fig. 1-6 and abstract).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee (US20180151654).
As for claim 3, Choi. discloses the TFT array substrate according to claim 1, wherein the firs (left)t area is a gate on array (GOA) area and the first TFT 20 is poly-silicon type TFT [0043].  
Son et al. did not disclose the polysilicon TFT is low temperature polysilicon type TFT.
Lee discloses a TFT 220 is low temperature poly-silicon TFT [0051]. 
Choi and Lee are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi to include low temperature poly-silicon TFT as taught by Lee in order to provide optimum functionality for overall display device (Lee: [0041]).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811